Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-19-00434-CV

              IN THE INTEREST OF N.A.T., D.T., S.T., and B.L.W., Children

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 18-08-0730-CVA
                          Honorable Bob Brendel, Judge Presiding

     BEFORE JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s termination order is
AFFIRMED and appointed counsel’s motion to withdraw is DENIED.

       We order that no costs be assessed against the appellant because she is indigent.

       SIGNED December 11, 2019.


                                                _____________________________
                                                Rebeca C. Martinez, Justice